Title: From George Washington to Bernard Moore, 23 January 1771
From: Washington, George
To: Moore, Bernard



Dear Sir,
Colchester Jany 23d 1771

Your Letter of the 12th Inst. by Mr Seaton was delivered to me at this place in my way to Dumfries where I am going upon an Arbitration fixd to this day. I am exceeding sorry to hear of your unfortunate Circumstances and wish that the situation of my own Engagements, woud permit me to subscribe more largely to your relief than they will; but having several pretty large Sums of my own to pay it is utterly out of my power (with any sort of convenience) to advance more than One hundred pounds for the purpose and on the terms you mention; this I am willing to do, and accordingly have wrote to the Trustees informing them thereof—I have no doubts of your putting me upon as good a footing as any of the other Subscribers & therefore do not condition with you for terms or say anything further on that head but again beg that something effectual may be done to secure myself & Brothers from the payment of your Bond to Mr Lightfoots Estate as I am sensible it woud be attended with great Inconvenience to some of them to advance this money & be a hardship upon us all. I am Dr Sir Yr Most Obt H. Servt

Go: W—n

